Citation Nr: 9902179	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-40 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an effective date earlier than February 
20, 1996, for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than August 20, 
1996, for the award of service connection for tinnitus.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
September 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  In an April 1981 rating decision, the RO denied service 
connection for hearing loss; the appellant was notified of 
this decision in June 1981; he did not perfect an appeal 
relative to this rating determination.

3.  A formal application for VA compensation benefits, VA 
Form 21-526, was received on February 20, 1996; clinical 
evidence was thereafter received which was new and material 
to the reopened claim, and which established entitlement to 
service connection for bilateral hearing.

4.  In correspondence, received on August 20, 1996, the 
appellant first raised the issue of entitlement to service 
connection for disability identified as a constant ringing 
and buzzing in both ears; tinnitus was shown on subsequent 
VA examination in January 1997, which established entitlement 
to service connection for tinnitus.

5.  On VA audiometric examination in August 1998, the 
appellants average pure tone air conduction threshold for 
frequencies of 1000, 2000, 3000, and 4000 hertz for the right 
ear was 51 decibels, and 54 decibels for the left ear; speech 
recognition ability was evaluated as 76 percent correct in 
each ear (level I).  

6.  The appellant has tinnitus which is the result of 
acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 20, 
1996, for an award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1998).

2.  The criteria for an effective date prior to August 20, 
1996, for an award of service connection for tinnitus have 
not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1998).

3.  The schedular criteria for a rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.85, Part 4, Diagnostic Code 6100 (1998).

4.  The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.87a, 
Diagnostic Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidence of record discloses that the 
appellant filed his original claim in October 1964, for 
pension benefits based upon disability identified as loss 
of sight.  In conjunction with this claim, the appellant 
underwent VA examination in March 1965.  The medical 
examination report indicated that the appellant reported 
various subjective complaints, to include impaired hearing 
for high frequency notes.  The appellant provided a medical 
history that he was evaluated, in connection with an 
employment application in 1954, with some difficulty hearing 
at high-pitched frequencies.  It was noted that the appellant 
consulted with an otologist, and was evaluated with bilateral 
loss of high frequency hearing.  The examiner opined that the 
appellants hearing loss appeared to have been slowly 
progressive since then[,] and since he took up piano tuning 
about 6 weeks ago.  The diagnostic assessment included a 
finding of impaired hearing. 

The record discloses that the appellant next filed an 
application for compensation benefits in February 1981.  He 
amended this claim in March 1981, to include a claim for 
hearing loss.  By rating action, dated in April 1981, the RO 
determined that service connection for hearing loss was not 
warranted.  The appellant was notified of this determination 
in June 1981.  The record discloses that the appellant did 
not perfect an appeal relative to this determination.

On February 20, 1996, the appellant filed VA Form 21-526, 
Application For Compensation Or Pension, seeking service 
connection for hearing loss.  In support of his claim, the 
appellant submitted private medical records, dated from 
February 1965 to January 1992.  A review of these records 
shows that the appellant was treated intermittently for 
complaints of decreased hearing acuity, ear infection, and 
impaction of the ear.  A clinical report, dated in December 
1982, noted that the appellant was seen for various right ear 
complaints, to include a two day history of ringing tinnitus 
in his right ear.  The clinical assessment was of 
questionable sudden onset hearing loss.  It was noted that 
the appellant was referred for further diagnostic evaluation.  
There was no diagnostic impression of tinnitus noted at that 
time.    

The appellant underwent VA audiometric examination in April 
1996.  He reported a noise exposure during service, and a 35 
year history of difficulty hearing.  On 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
80
LEFT
15
20
30
65
80

The average pure tone threshold evaluated for the right ear 
was 46 decibels, and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both the right and left ears.  The examiner indicated that 
test results were consistent with a diagnostic finding of 
sensorineural hearing loss.  It was noted that the appellant 
was fitted for hearing aids with good result.  It was also 
noted that tinnitus was not reported in conjunction with this 
examination.  In a May 1996 rating decision, service 
connection for bilateral hearing loss was granted, and a 
noncompensable rating evaluation was assigned for this 
disorder under Diagnostic Code 6100.  The effective date of 
this award was February 20, 1996.

Clinical records, dated from August 1995 to April 1996, were 
received in August 1996.  These treatment reports document 
intermittent audiometric evaluation and consultation.  

The appellant perfected an appeal in this matter on August 
20, 1996.  In that correspondence, the appellant indicated 
that the assigned rating evaluation for his bilateral hearing 
loss did not adequately compensate him for his additional 
symptomatology, to include constant ringing and buzzing in 
both ears.  The RO accepted this correspondence as a claim 
for service connection for tinnitus. 

On VA audiometric examination, conducted in January 1997, the 
appellant was evaluated with moderately severe sensorineural 
hearing loss, and tinnitus.  On this 

evaluation, pure tone thresholds, in decibels, were recorded 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
40
75
90
LEFT
--
40
40
65
90

The average pure tone threshold recorded for the right ear 
was 61 decibels, and 59 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right and left ears.

During a second VA audiology examination in January 1997, the 
appellant reported a one year history of hearing aid use in 
both ears.  He reported that he experienced difficulty with 
conversational speech when at the dinner table, while 
watching television, or listening to female voices.  He also 
reported a one week history of episodes of ringing in the 
ears, and dizziness.  On audiological evaluation, pure tone 
thresholds, in decibels, were evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
75
90
LEFT
35
40
40
65
90

The average pure tone threshold evaluated for the right ear 
was 54 decibels, and 54 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right and left ears.  The examiner indicated that test 
results revealed mild to profound steeply sloping 
sensorineural hearing loss in both ears.  It was noted that 
the appellant reported periodic bilateral tinnitus, described 
as a high-pitched ringing, which the examiner evaluated as 
mild to moderate in severity.

The appellant was afforded further VA examination in April 
1997, at which time he reported continued complaints of 
difficulty with conversational speech, and episodes of 
ringing in his ears and dizziness.  It was noted that the 
appellant continued to utilize hearing aids.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
75
90
LEFT
35
40
40
65
90

The average pure tone threshold recorded on evaluation was 54 
decibels, for both the right and left ears.  Speech 
audiometry revealed speech recognition ability of 84 percent 
bilaterally.  The examiner indicated that test results showed 
mild to profound sensorineural hearing loss of both ears.  It 
was noted that the appellant reported continued bilateral 
tinnitus, mild to moderate in severity, and described as 
high-pitched ringing.  The diagnostic impression was 
moderately severe sensorineural hearing loss, and periodic 
bilateral tinnitus.

In a June 1997 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent evaluation 
for this disability under Diagnostic Code 6260.

In a June 1997 statement, the appellant reiterated his 
contention that his bilateral hearing loss warranted a higher 
evaluation.  In that context, the appellant noted that 
audiometric evaluation was conducted in a controlled setting, 
and that the results did not provide an accurate picture of 
the extent of impairment associated with his hearing loss and 
tinnitus, particularly when sounds encountered in the normal 
course are accompanied by background noises or other factors 
not duplicated in the test environment.  

Medical records, dated from April 1991 to February 1996, were 
submitted for consideration.  A review of these reports shows 
many to be duplicative of records previously submitted.  The 
remainder of these reports document continued audiological 
evaluation and consultation.

The appellant generally reiterated his contentions regarding 
the severity of his service-connected disabilities during a 
May 1998 hearing.  The appellant stated that while in 
service, in 1952, he developed ringing in his ears, and that 
such symptomatology continued throughout his period of 
service.  It was contended that because the March 1965 VA 
examination revealed hearing loss, that further diagnostic 
evaluation was indicated to determine the etiology of the 
disability.  The appellants representative argued that 
inasmuch as the appellant had submitted an application for 
benefits for hearing loss in March 1981, and that the March 
1965 finding of hearing loss was of record, a grant of 
service connection for bilateral hearing loss was warranted 
at that time.  It was asserted that an earlier effective date 
of March 1981, the date of receipt of the claim, was 
warranted.   The appellant noted his continued disagreement 
with the rating evaluations assigned for his service-
connected disabilities, in addition to the respective 
effective dates assigned for each disability.

The record discloses that a subsequent records search was 
conducted in order to obtain any medical records pertaining 
to the reported in service treatment for complaints of 
impaired hearing.  A September 1998 reply from the records 
custodian indicated that all records had been previously 
forwarded to the RO.  

The appellant was afforded further VA examination in August 
1998.  The medical examination report indicated that the 
appellant complained of difficulty understanding 
conversational speech.  It was noted that he reported a 
history, since 1952, of constant bilateral tinnitus.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
30
75
85
LEFT
--
15
40
65
95

The average pure tone threshold recorded for the right ear 
was 51 decibels, and 54 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in both the right and left ears.  The diagnostic impression 
was moderate sensorineural hearing loss, and constant 
bilateral tinnitus.  In his clinical assessment, the examiner 
indicated that the appellants audiologic results were 
consistent with a history of noise exposure.

 In an October 1998 statement, the appellant indicated that 
the April 1981 rating decision was not appealed because he 
was ignorant of the procedures necessary for appealing 
adverse determinations.  He indicated that he was unable to 
read the documents forwarded to him by VA due to his visual 
impairment.  He further noted that he had no assistance in 
this regard, and mistakenly believed that he had to secure 
legal representation to proceed, which he could not afford.  
It was the appellants contention that consideration should 
be afforded in light of his particular circumstances.  
Finally, the appellant noted that the unavailability of 
service medical records documenting his in service treatment 
and evaluation of audiometric pathology should not work to 
his detriment.

Analysis

The Board has found that the appellants claims are well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  That is, the 
appellant has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to those claims.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

The appellant contends that his service-connected bilateral 
hearing loss and tinnitus are productive of greater 
impairment than reflected by the assigned rating evaluations.  
The appellant further asserts that the effective dates for 
the award of service connection for these disabilities is 
appropriately the date of his separation from service.  The 
appellant has also referenced an episode of in service 
treatment, to which he attributes the onset of his hearing 
impairment and tinnitus.  He argues, alternatively, that the 
award of compensation benefits should be made retroactive to 
the date of such in service treatment.

At the outset, the Board observes that there is no indication 
that additional medical records documenting in service 
treatment have not been associated with the claims folder.  
In this regard, the Board notes that the RO requested that 
the service department conduct another records inquiry.  A 
records search yielded no additional service medical records.  
The Board is satisfied that reasonable efforts were 
undertaken by the RO to locate any additional documents, just 
prior to certification of this matter to the Board, and that 
all relevant facts have been properly and sufficiently 
developed.

Further, it has been contended in this matter that service 
connection for hearing loss was established based upon the 
findings noted on VA examination in March 1965.  It has also 
been asserted that, at a minimum, the clinical finding of 
hearing loss noted on examination should have prompted the RO 
to schedule the appellant for further diagnostic evaluation 
and medical opinion to determine the etiology of his hearing 
impairment.  In order words, the RO should have determined 
whether a potential claim existed based upon the findings of 
record.  Finally, it was noted that in light of the 
procedural history related to this aspect of the appellants 
appeal, and with the resolution of all reasonable doubt in 
his favor, the effective date of the award of service 
connection for hearing loss should be no later than March 
1981.  The Board notes that the appellant has not alleged 
with specificity that clear and unmistakable error was 
committed, but has generally alluded to the ROs lack of 
prudence in reviewing record.   See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In this regard, the Board notes that pursuant to the 
provisions of 38 C.F.R. § 3.155, any communication indicating 
an intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Further, under 38 C.F.R. § 3.157, an 
informal claim may consist of a report of examination.  A 
report of examination will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  In his instance, however, the March 
1965 VA medical examination report documented clinical 
findings of hearing loss more than a decade following the 
appellants release from service.  In general, such a 
finding, if noted proximate to the time of the appellants 
release from service might have been suggestive of the need 
for further inquiry on the part of the RO.  Notwithstanding, 
for purposes of the Boards inquiry, the propriety of the 
ROs review of the March 1965 VA examination report is not 
determinative of the questions presented and discussed below 
regarding the effective dates of the awards of service 
connection. 

	I.  Earlier Effective Date

The effective date for the appellants claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, or 
compensation, dependency and indemnity
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. 
§ 5110(b)(1) further provides that:

The effective date of an award of disability 
compensation to a veteran shall be the day 
following the date of discharge or release if 
application therefor is received within one 
year from such date of discharge or release.

See also, 38 C.F.R. § 3.400 (1998).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination of hospitalization.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

A.  Bilateral Hearing Loss

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

A reopened claim is defined as [a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . .  38 C.F.R. § 3.160(e) (1998).

The Board has carefully and thoroughly reviewed the record.  
However, there is no evidence that the appellant successfully 
reopened his claim by submitting new and material evidence 
prior to February 20, 1996.

The record discloses that service connection for bilateral 
hearing loss was initially denied by a rating decision in 
April 1981.  In June 1981, the appellant was notified of this 
adverse determination and of his appellate rights; but he did 
not perfect an appeal with regard to the disallowance of this 
claim.

The formality of perfecting an appeal of a disallowed claim 
is part of a clear and precise statutory and regulatory 
scheme.  A timely filed Notice of Disagreement (NOD) 
initiates appellate review of a decision by the RO.  
38 U.S.C.A. §  7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  
An NOD must be filed within one year from the date of mailing 
of notice of the determination by the RO.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  If 
an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c) (West 1991).  Here, the information of 
record reflects that the appellant failed to file an NOD from 
the April 1981 rating decision, thereby finalizing that 
decision.

While the appellant concedes that he did not appeal the April 
1981 rating decision, he argues that he was ignorant of the 
appellate procedures due his impaired vision and his 
inability to afford legal assistance.  Notably, however, the 
Board must emphasize that the language of 38 U.S.C.A. 
§ 7105(b)(1) is clear and unambiguous, and it brooks no 
exceptions with respect to extending the statutory time 
period for the filing of an NOD.  See Gardner v. Brown, 1 
Vet. App. 584, 587-88 (1991), affd sub nom. Gardner v. 
Brown, 5 F.3d 1465 (Fed. Cir. 1993), affd, 115 S.Ct. 552 
(1994) (Where the statutes language is plain, and its 
meaning clear, no room exists for construction).  As such, 
the language of § 7105(b)(1) is not one in which the Board 
has any discretion.  Therefore, the appellants argument to 
the contrary must be rejected.

The record further shows that it was not until receipt of the 
February 20, 1996, formal application and supporting medical 
evidence, that service connection for hearing loss was 
established.  Service connection requires evidence that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  While clinical reports documented the 
appellants hearing loss, the essential element lacking in 
this case was competent medical evidence of a nexus between 
such hearing loss and the appellants period of service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Upon receipt of the 
February 1996 claim and the referenced medical evidence, new 
and material evidence sufficient to reopen the claim was 
received, and review of the record by the RO resulted in an 
allowance of service connection.

The record clearly discloses that the claim was not 
successfully reopened until February 1996, and the only 
correspondence which may be construed as an application to 
reopen the claim for service connection for hearing loss was 
the application, VA Form 21-526, received in 1996.  

In summary, the appellant had active duty from November 1950 
to September 1954.  His first claim for service connection 
for hearing loss was denied in March 1981, well over one year 
after service separation.  The appellant successfully 
reopened his claim in February 1996.  Accordingly, under the 
applicable regulations, an effective date for the allowance 
of service connection for hearing loss, prior to February 20, 
1996, is not warranted.  

B.  Tinnitus

Relative to this claim, the Board has carefully reviewed the 
record.  There is no evidence that the appellant filed a 
formal claim for service connection prior to August 20, 1996, 
for tinnitus.  The earlier formal claims filed in March 1981 
and February 1996, made no mention of tinnitus.  Under the 
pertinent law and VA regulations, August 20, 1996, is the 
earliest date as of which service connection for tinnitus may 
ordinarily be assigned.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Moreover, the Board is of the opinion that there is no 
evidence within the record which may be deemed to constitute 
an informal claim for benefits under 38 C.F.R. § 3.155.  See, 
in general, Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  That is, there is no document of record that 
indicates any intent on the part of the appellant to apply 
for service connection for tinnitus or in any way 
specifically identifies the benefit sought, i.e., service 
connection for tinnitus, as required by 38 C.F.R. § 3.155.  
See KL v. Brown, 5 Vet. App. 205 (1993); Dunson v. Brown, 
4 Vet. App. 327, 329-330 (1993).  There is no communication 
in the record earlier than August 20, 1996, evincing an 
intent to apply for VA benefits for tinnitus, and the 
appellant has pointed to no such document in the record.  In 
that regard, the Board notes that the 1982 private clinical 
report documented reported symptoms of tinnitus, with no 
diagnostic finding of this condition.  Further, there was no 
subsequent claim submitted based upon this clinical report.  
38 C.F.R. § 3.157.

The appellant has asserted that his service medical records 
reflect the onset of his tinnitus as early as 1952.  The 
Board wishes to emphasize that the crucial question with 
respect to the assignment of an effective date is not whether 
clinical findings demonstrate the initial manifestation of 
the claimed disability as of a certain date.  Rather, the 
question is whether there is of record a formal or informal 
claim for service connection for tinnitus prior to August 20, 
1996.  The evidence in this regard is against the appellants 
claim for an earlier effective date, because as discussed in 
detail above no such earlier formal or informal claim is of 
record.  

In summary, the appellants first claim of entitlement to 
service connection for tinnitus was received by VA on August 
20, 1996, which is well beyond one year after his date of 
separation from active duty in September 1954.  The Board 
finds no document or other evidence on file that can be 
construed as a formal or informal claim for service 
connection for tinnitus prior to August 20, 1996.  The 
appellants service medical records do not serve as a claim 
of entitlement to service connection for tinnitus.  See 
38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  
 Accordingly, under the applicable law and regulations, an 
effective date for the grant of service connection for 
tinnitus prior to August 20, 1996, is not warranted.

	II.  Increased Evaluations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is 
question as to which of two evaluation shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is or primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Bilateral Hearing Loss

The RO has assigned a ten percent evaluation for the 
appellants bilateral hearing loss under Diagnostic Code 6100 
of the Schedule for Rating Disabilities.  38 C.F.R. Part 4.

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1000 to 4000 hertz, 
according to findings on audiology clinic examinations.  For 
VA purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veterans entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The Schedule for Rating 
Disabilities establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  In addition, the evaluations 
derived from the schedule contemplate the proper allowance 
for improvement of hearing acuity by hearing aids.  38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Prinicipi, 3 Vet. 
App. 345, 349 (1992).

The reported findings during the most recent VA examination 
reveal that the appellant had an average pure tone air 
conduction threshold of 51 decibels in the right ear, and 54 
decibels in the left ear.  Speech recognition ability was 
evaluated as 76 percent for both ears.  The test summary 
indicated that the appellant demonstrated a bilateral high 
frequency sensorineural hearing loss.  Under VA schedular 
standards, the reported test results from August 1998 reveal 
that the appellants hearing acuity in both the right and 
left ears translates to level I hearing loss.  To the extent 
that it is argued that this level of impairment should be 
evaluated in excess of 10 percent disabling, the Board notes 
that the levels of compensation based upon the corresponding 
audiometric findings is established by regulation by which 
the Board is bound.  38 C.F.R. § 19.5 (1998). 


B.  Tinnitus

The appellants tinnitus is currently rated as 10 percent 
disabling under Diagnostic Code 6260.  Under this regulatory 
criteria, a10 percent evaluation is assignable for tinnitus 
which is persistent as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a.  This represents the 
maximum rating assignable under Diagnostic Code 6260.

In reviewing the evidentiary record, the Board observes the 
record reflects that the appellants military occupational 
specialty was a United States Navy aircraft mechanic (which 
indicated a history of exposure to acoustic trauma in 
service), and that he reported complaints of constant ringing 
and buzzing in the ears in August 1996.  These same 
complaints, however, were not indicated on the report of 
medical examination conducted for purposes of separation from 
active duty, or on the report of VA examination conducted in 
April 1996.  It is of particular significance that the 
reports of VA examination of January and February 1997, 
collectively show that the veteran was found to have 
periodic, bilateral tinnitus, with an onset dating back to 
service.  In light of this evidence, and particularly that 
which indicates the appellants exposure to acoustic trauma 
in service, the Board determines a 10 percent evaluation for 
the appellants service-connected tinnitus is warranted.


C.  Extra-Schedular Consideration

The evidence demonstrates that the appellant is already in 
receipt of the maximum schedular evaluation which may be 
assigned for tinnitus.  The Board also notes that the 
appellant has indicated that his piano tuning business is 
adversely affected by his current audiological impairment 
(i.e., his bilateral hearing loss and tinnitus).

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the veterans 
bilateral hearing loss and tinnitus interference with the 
veterans employment status is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the service-connected 
disabilities at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability ratings assigned for the veterans bilateral 
hearing loss and tinnitus are found to be inadequate.  See 
Van Hoose, supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board finds that the criteria for submission 
for an assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellants evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disabilities.  The clinical findings 
from the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of increased evalutions 
for the service-connected disabilities.


ORDER

An effective date prior to February 20, 1996, for an award of 
service connection for bilateral hearing loss is denied.

An effective date prior to August 20, 1996, for an award of 
service connection for tinnitus is denied.

An increased evaluation for bilateral hearing loss is denied.

An increased evaluation for tinnitus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
